DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 5/26/2022. Claims 21-23, 25-38, and 40 are currently pending. Claims 21, 30, 31, 34, and 40 have been amended. The cancelation of claims 24 and 39 is acknowledged. Claims 1-20 have been previously canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueil (US 8584919 B2).
	Regarding claim 21, Hueil discloses a surgical reloadable cartridge assembly apparatus, comprising: an articulation arm (256’ – Fig. 106); and a cover (200 – Fig. 106) including a first portion (252 – Fig. 106) with a post (the unlabeled detent on the distal top surface of 252 – Fig. 106) and a second portion (250 – Fig. 106) with a cavity (although not shown, it is clear that the unlabeled detent on the distal top surface of 252 mates with a cavity in the bottom surface of 250 – Fig. 106) configured to allow movement of the articulation arm in a longitudinal direction and prevent the articulation arm from moving in any other direction (see Fig. 107, 256’ is positioned in groove, the groove allows longitudinal movement of 256’ but does not allow movement in any other direction).

Hueil further discloses:
	Claim 22, the post (the unlabeled detent on the distal top surface of 252 – Fig. 106) mates with the cavity (although not shown, it is clear that the unlabeled detent on the distal top surface of 252 mates with a cavity in the bottom surface of 250 – Fig. 106) in response to the first portion (252 – Fig. 106) and the second portion (250 – Fig. 106) being coupled together to prevent the articulation arm (256’ – Fig. 106) from moving towards a center of the surgical reloadable cartridge assembly (see Fig. 107, 256’ is positioned in a groove offset from the longitudinal axis of the cartridge assembly, since the longitudinal axis runs through the center of cartridge assembly and the groove prevents 256’ from moving toward the longitudinal axis, the groove prevent 256’ from moving towards the center of the cartridge assembly).

	Claim 23, the articulation arm (256’ – Fig. 106) actuates jaw structures (17 – Fig. 5; col. 44, lines 27-20 and col. 45, lines 41-47).

	Claim 25, a sleeve (301 – Fig. 105).

	Claim 26, the sleeve (301 – Fig. 105) prevent the articulation arm (256’ – Fig. 106) from moving past an outer surface of the surgical reloadable cartridge assembly (the sleeve is located above 256’, hence it necessarily prevent 256’ from moving past an outer surface of the cartridge assembly).

	Claim 27, the sleeve (301 – Fig. 105) encapsulates the first portion (252 – Fig. 106) and the second portion (250 – Fig. 106) of the cover (see Fig. 105). Note: the word “encapsulate” typically means to cover completely from all sides. However, as is clear from Fig. 5A of applicant’s drawings, the cover does not encapsulate the first and second portions. Applicant appears to be using the word “encapsulate” to mean partially cover. Accordingly, all instances of the word “encapsulate” in the claims have been understood to require only partial covering.

	Claim 28, a blade (280 – Fig. 106).

	Claim 29, the first portion (252 – Fig. 106) and the second portion (250 – Fig. 106) of the cover encapsulate the blade (note that the blade is a part of the axial drive assembly; Hueil discloses in col. 44, lines 12-14, that the axial drive assembly is held in channel 253 – Fig. 106 of the cover).

Claims 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueil (US 8584919 B2).
	Regarding claim 30, Hueil discloses a surgical reloadable cartridge assembly apparatus, comprising: an articulation arm (256’ – Fig. 106); a cover (200 – Fig. 106) including a first portion (252 – Fig. 106) with a post (the unlabeled detent on the distal top surface of 252 – Fig. 106) and a second portion (250 – Fig. 106) with a cavity (although not shown, it is clear that the unlabeled detent on the distal top surface of 252 mates with a cavity in the bottom surface of 250 – Fig. 106) configured to allow movement of the articulation arm in a longitudinal direction and prevent the articulation arm from moving in any other direction (see Fig. 107, 256’ is positioned in groove, the groove allows longitudinal movement of 256’ but does not allow movement in any other direction); and a sleeve (301 – Fig. 105) configured to encapsulate the articulation arm and the cover (see Fig. 105).

Hueil further discloses:
	Claim 31, the cover (200 – Fig. 106) allows movement of the articulation arm (256’ – Fig. 106) in the longitudinal direction and prevents the articulation arm from moving in any other direction in response to the post (the unlabeled detent on the distal top surface of 252 – Fig. 106) of the first portion (252 – Fig. 106) of the cover mating with the cavity of the second portion (250 – Fig. 106) of the cover and the sleeve (301 – Fig. 105) encapsulating the articulation arm and the cover (see Fig. 107, 256’ is located in a groove of the cover after the first and second portion have been assembled).

	Claim 32, movement of the articulation arm (256’ – Fig. 106) pivots the surgical reloadable cartridge assembly (17 – Fig. 5; col. 44, lines 27-20 and col. 45, lines 41-47; and see Fig. 105).

	Claim 33, the surgical reloadable cartridge assembly clamps tissue after the articulation arm pivots the surgical reloadable cartridge assembly (it is clear from the context of the invention that the jaws, 18 and 20, first clamp tissue before stapling the tissue).

Claims 34-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hueil (US 8584919 B2).
	Regarding claim 34, Hueil discloses a surgical reloadable cartridge assembly apparatus, comprising: a cover (200 – Fig. 106) including a first portion (252 – Fig. 106) with a post (the unlabeled detent on the distal top surface of 252 – Fig. 106) and a second portion (250 – Fig. 106) with a cavity (although not shown, it is clear that the unlabeled detent on the distal top surface of 252 mates with a cavity in the bottom surface of 250 – Fig. 106) configured to allow movement of an articulation arm (256’ – Fig. 106) in a longitudinal direction and prevent the articulation arm from moving in any other direction (see Fig. 107, 256’ is positioned in groove, the groove allows longitudinal movement of 256’ but does not allow movement in any other direction); and a sleeve (301 – Fig. 105) configured to encapsulate the first portion and the second portion of the cover (see Fig. 105), wherein the cover and the sleeve prevents a blade (280 – Fig. 106) from moving past an outer surface of the surgical reloadable cartridge assembly (see Fig. 106, the body to which the blade is attached is positioned in is located in channel 253; since the body and hence the blade cannot move out of the channel in the radial direction, the cover and the sleeve prevents the blade from moving past an outer surface of the cartridge assembly).

Hueil further discloses:
	Claim 35, the blade (280 – Fig. 106) is configured to form an incision in tissue (a blade has a sharp edge, therefore the blade is fully capable of forming an incision in tissue).

	Claim 36, the blade (280 – Fig. 106) is configured to cut stapled tissue (a blade has a sharp edge, therefore the blade is fully capable of cutting stapled tissue).

	Claim 37, the surgical reloadable cartridge assembly is coupled to a movable handle assembly (12 – Fig. 1; Note that Fig. 105 is one embodiment of a reload unit usable with 12 and 14 – Fig. 1).

	Claim 38, the blade (280 – Fig. 106) is configured to actuate in response to actuation of a movable handle member of the movable handle assembly (col. 10, lines 31-38 and col. 38, line 61 – col. 39, line 6).

	Claim 40, the cover (200 – Fig. 106) and the sleeve (301 – Fig. 105) prevent the articulation arm (256’ – Fig. 106) from moving past the outer surface of the surgical reloadable cartridge assembly (see Fig. 107, 256’ is located in a groove of 200. Since the sleeve is located at least partially over the cover, the cover and the sleeve prevent the articulation arm from moving past the outer surface of the cartridge assembly).

Response to Arguments
Applicant’s arguments with respect to claims 21-23, 25-38, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/22/2022